Citation Nr: 0110084	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
disability, and, if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left knee 
disability, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
February 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board initially notes that the veteran was issued a 
statement of the case in September 1998 in response to his 
disagreement with a September 1997 rating decision which 
granted service connection for low back disability, and 
assigned an initial 10 percent evaluation for that 
disability; the Statement of the Case informed the veteran 
that the evaluation assigned his low back disability had been 
increased to 20 percent disabling.  In the cover letter sent 
with the Statement of the Case, the veteran was informed of 
the requirement that he submit a timely substantive appeal to 
perfect his appeal with respect to this issue.  The record 
reflects that neither the veteran nor his representative 
thereafter presented any argument with respect to the issue 
of entitlement to a rating in excess of 20 percent for low 
back disability, or otherwise indicated that appellate review 
was sought with respect to the initial rating assigned his 
low back disability.  The Board will therefore limit its 
consideration to the issues listed on the title page of this 
action. 


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied 
service connection for right and left knee disabilities.

2.  The evidence added to the record since the September 1997 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for entitlement to service 
connection for right and left knee disabilities. 
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000). 

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for right and left knee disabilities was 
denied in a September 1997 rating decision.  Generally, a 
claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  Service connection may also be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin in some circumstances.  See VAOPGCPREC 82-90 (July 18, 
1990).

The evidence of record at the time of the September 1997 
rating decision included service medical records which 
disclose that the veteran reported, on one occasion, 
experiencing left knee soreness without any history of 
trauma; physical examination disclosed the presence of left 
knee crepitus, and the veteran was diagnosed with 
chondromalacia of the left knee.
 
The evidence of record additionally included the report of a 
June 1997 VA examination, which notes that physical 
examination of the veteran was negative for any knee 
abnormalities, although X-ray studies of the right knee 
disclosed the presence of very minimal joint effusion.  X-ray 
studies of the left knee were normal, and the veteran was 
diagnosed with history of pain in the left knee and history 
of pain in the right knee with very minimal joint effusion.

The evidence added to the record since the September 1997 
rating decision includes private medical records for August 
1999 to February 2000, as well as March 2000 and August 2000 
statements by Kenneth Gitlin, M.D.  The private treatment 
records document treatment for bilateral knee pain and 
crepitus diagnosed as chondromalacia patellae, and indicate 
that the veteran underwent right knee arthroscopy with 
lateral release in December 1999, and left knee arthroscopy 
with lateral release in January 2000.  The private records 
also show that X-ray studies in December 1999 documented the 
presence of significant lateral tracking and malaligned 
patella, bilaterally.

In his March 2000 statement, Dr. Gitlin explained that the 
veteran's bilateral patellar malalignment was present in 
service, and that certain activities while in service would 
aggravate his knee symptoms.  In his August 2000 statement, 
Dr. Gitlin clarified that the veteran's patellar malalignment 
was congenital in origin, and would be aggravated by 
activities such as running, squatting and lifting.  Dr. 
Gitlin noted that while the degree of malalignment would not 
increase with activity, the wear and tear on the back of the 
patella, and the associated symptoms, could increase with an 
increase in activity.

The private medical records and Dr. Gitlin's statements are 
clearly new, in that they were not on file at the time of the 
September 1997 rating decision and are not duplicative or 
cumulative of evidence previously of record.  Moreover, as 
Dr. Gitlin's statements in particular suggest the possibility 
that the veteran's right and left knee disabilities were 
aggravated by his period of service, the Board finds the 
newly submitted evidence to be material as well.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claims for service connection for 
right and left knee disabilities are reopened. 


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for right knee disability is 
granted. 

New and material evidence having been submitted, reopening of 
the claim for service connection for left knee disability is 
granted. 


REMAND

The Board notes that while the March 2000 and August 2000 
statements by Dr. Gitlin suggest that the veteran's right and 
left knee disabilities preexisted service and were aggravated 
thereby, they clearly are not sufficient for adjudication 
purposes.  The Board notes that the veteran has not been 
afforded a VA examination which addresses the etiology of his 
right or left knee disabilities.  Accordingly, further 
development is required prior to adjudication of the instant 
claims.

The Board also notes that the veteran has reported receiving 
treatment at the VA Medical Centers (VAMCs) in Ann Arbor, 
Michigan and Detroit, Michigan.  It is unclear from the 
record whether all available treatment records from the named 
facilities have been obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for any health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain records from 
the VAMCs in Ann Arbor, Michigan and 
Detroit, Michigan, for the period 
from February 1997 to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's right and 
left knee disabilities.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The physician 
should be requested to review the 
results of the examination along 
with all material in the veteran's 
claims file, and, with respect to 
each currently present knee 
disability, provide an opinion as to 
whether it is at least as likely as 
not that such disability was present 
in service and, if so, an opinion as 
to whether such disability clearly 
and unmistakably existed prior to 
service.  With respect to any right 
or left knee disability which the 
examiner concludes existed prior to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability(ies) increased in 
severity during service and if so 
the examiner should provide an 
opinion as to whether the service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present right or left knee 
disability which the examiner 
believes developed subsequent to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability(ies) is(are) 
etiologically related to service.

The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that such a review of the claims 
file was made.  The examination 
report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

5.  Then, the RO should adjudicate 
the issues of entitlement to service 
connection for right and left knee 
disabilities based on a de novo 
review of the record. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



